Exhibit 10.27

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 30th day of July, 2013,
by and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the
“Company”), and MICHELLE SHRIVER, an individual (“Executive”), with respect to
the following facts and circumstances:

RECITALS

The Company wishes to employ Executive as Executive Vice President, Operations
of the Company and Executive is willing to assume such position, in each case on
the terms and conditions set forth in this Agreement, effective upon the closing
of the merger (the “Merger”) described in the agreement and plan of merger
agreement, dated December 20, 2012, between the Company, PNK Holdings, Inc. and
PNK Development 32, Inc. and Ameristar Casinos, Inc. (the “Merger Agreement”).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the Company and Executive agree as follows:

ARTICLE 1.

EMPLOYMENT AND TERM

1.1 Employment. The Company agrees to engage Executive in the capacity as
Executive Vice President, Operations of the Company and Executive hereby accepts
such engagement by the Company upon the terms and conditions specified below.

1.2 Term. The term of this Agreement shall commence upon the closing date of the
Merger and, unless earlier terminated under Article 6 below, shall continue in
force until the third anniversary of the closing date of the Merger (the
“Initial Term”); provided that commencing on April 7, 2016 and as of April 7 of
each year thereafter (a “Renewal Date”), this Agreement shall automatically
renew for additional one-year periods (each, a “Renewal Period”), unless either
party gives notice of non-renewal at least one hundred twenty (120) days prior
to the next Renewal Date. The Term of this Agreement, including any Renewal
Periods, is referred to as the “Term.”

ARTICLE 2.

DUTIES OF EXECUTIVE

2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the position of Executive Vice President, Operations subject to
the control and supervision of the Company’s Chief Executive Officer, and such
other executive duties consistent with the foregoing as may be assigned to her
from time to time by the Company. Executive shall perform the services
contemplated herein faithfully, diligently, to the best of her ability and in
the best interests of the Company. Executive shall at all times perform such
services in compliance with, and to the extent of her authority, shall to the
best of her ability cause the Company to be in compliance with, any and all
laws, rules and regulations applicable



--------------------------------------------------------------------------------

to the Company of which Executive is aware. Executive shall, at all times during
the Term, in all material respects adhere to and obey any and all written
internal rules and regulations governing the conduct of the Company’s employees,
as established or modified from time to time; provided, however, in the event of
any conflict between the provisions of this Agreement and any such rules or
regulations, the provisions of this Agreement shall control.

2.2 Location of Services. Executive’s principal place of employment shall be at
the Company’s headquarters in Las Vegas, Nevada, or at such other location as
Executive and the Chief Executive Officer shall agree upon. Executive
understands she will be required to travel to the Company’s various operations
as part of her employment.

2.3 Exclusive Service. Except as otherwise expressly provided herein, Executive
shall devote her entire business time, attention, energies, skills, learning and
best efforts to the business of the Company. Executive may participate in
social, civic, charitable, religious, business, educational or professional
associations so long as such participation does not materially interfere with
the duties and obligations of Executive hereunder. This Section 2.3, however,
shall not be construed to prevent Executive from making passive outside
investments so long as such investments do not require material time of
Executive or otherwise interfere with the performance of Executive’s duties and
obligations hereunder. Executive shall not make any investment in an enterprise
that competes with the Company without the prior written approval of the Company
after full disclosure of the facts and circumstances; provided, however, that
this sentence shall not preclude Executive from owning up to one-half percent
(0.5%) of the securities of a publicly traded entity (a “Permissible
Investment”). During the Term, Executive shall not directly or indirectly work
for or provide services to or, except as permitted above, own an equity interest
in any person, firm or entity engaged in the casino, gaming, card club or horse
racing business. In this regard, and for purposes of this section only,
Executive acknowledges that the gaming industry is international in scope and
that accordingly this covenant shall apply throughout the United States and in
Asia. With the prior approval of the Board of Directors (which approval may
subsequently be revoked by the Board in its discretion) Executive may serve on
boards of charitable and not for profit organizations so long as such
activities, individually or in the aggregate do not materially interfere with
Executive’s duties hereunder.

ARTICLE 3.

COMPENSATION

3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Five Hundred
Twenty-Five Thousand Dollars ($525,000.00) per year during each of the years of
the Term; payable in accordance with the Company’s regular payroll schedule from
time to time (less any deductions required for Social Security, state, federal
and local withholding taxes, and any other authorized or mandated similar
withholdings).

3.2 Annual and Other Bonuses. Executive shall be entitled to earn bonuses with
respect to each year of the Term during which Executive is employed under this
Agreement, with a targeted bonus of Eighty Percent (80%) of Executive’s base
salary, determined under the Company’s Annual Performance Based Plan for
Executive Officers, or any successor Plan (the

 

- 2 -



--------------------------------------------------------------------------------

“Bonus Plan”). Any such Bonus shall be structured to comply with Section 162(m)
of the Internal Revenue Code unless otherwise determined by the Compensation
Committee and shall be based on performance criteria developed by the
Compensation Committee. Any such bonus shall be subject to (i) the Executive
being employed by the Company on the day after the end of the Company’s fiscal
year or such later date as the Bonus Plan shall specify; and (ii) the Company’s
Policy on Recovery of Incentive Compensation in Event of Financial Restatement
attached as Appendix A hereto and any other similar policies as in effect from
time to time, including any amendments thereto. Bonuses relative to partial
years shall be prorated. Executive may also receive special bonuses in addition
to her annual bonus eligibility at the discretion of the Board of Directors or
the Compensation Committee; it being understood that there is no entitlement
thereto hereunder. Any bonuses paid hereunder shall be paid, in the Company’s
discretion, in cash, restricted stock, restricted stock units, performance
shares and/or other equity grants; provided, however, that Executive’s
allocation of cash, restricted stock, restricted stock units, performance shares
and/or other equity grants shall be the same as that of other senior executive
officers for the year.

3.3 Equity Awards. The Company may grant to Executive options or other equity
compensation pursuant to, and subject to the terms and conditions of, the then
current equity compensation plan of the Company. The Company’s Compensation
Committee shall set the amount and terms of such options or other equity
compensation.

ARTICLE 4.

EXECUTIVE BENEFITS

4.1 Vacation. In accordance with the general policies of the Company applicable
generally to other senior executives of the Company pursuant to the Company’s
personnel policies from time to time, Executive shall be entitled to not less
than four (4) weeks vacation each calendar year, without reduction in
compensation. Vacation expense will not accrue and unused vacation time will not
accrue for severance purposes.

4.2 Benefits. Executive shall receive all other such benefits as the Company may
offer to other senior executives of the Company generally under the Company
personnel plans, practices, policies and programs in effect from time to time,
such as health and disability insurance coverage, paid sick leave and fully
eligible participation in deferred compensation plans. The Company shall provide
Executive coverage for those benefit items made generally available to its
senior level executive employees that are not currently covered under
Executive’s plan through her previous employer (e.g. short and long-term
disability and so forth) on the same terms provided to its other senior level
executive employees.

4.3 Waiver of Benefits and Claims.

4.3.1 As part of the consideration for the compensation and benefits that
Executive is otherwise not entitled to but will receive under this Agreement as
well as the offer of employment to Executive by the Company, Executive, on
behalf of herself and Executive’s heirs and assigns, hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Ameristar Casinos, Inc.
Change in Control Severance Plan (the

 

- 3 -



--------------------------------------------------------------------------------

“Plan”) and its administrators, agents, and successors, the Company, and each of
its divisions, related or affiliated entities, and each of its and their
associates, divisions, predecessors, successors, heirs, assigns, agents,
directors, officers, partners, employees, insurers, attorneys, representatives
and all persons acting by, through, under or in concert with them, or any of
them, of and from any and all manner of action or actions related to or provided
under the Plan, including but not limited to claims under the Executive
Retirement Income Security Act of 1974, state contract law, common law.
Executive expressly agrees that the Executive will no longer participate in the
Plan and waives any claims, rights, benefits or remuneration provided
thereunder, including but not limited to lump-sum cash severance payment,
monthly cash payments covering health benefit plans costs. Notwithstanding any
language in this Agreement, any stock options and restricted stock vested under
the Single Trigger Change in Control in Section 3.2 of the Plan will be
determined and paid in accordance with the terms of the applicable stock options
plan, award or agreement or restricted stock plan, award or agreement.

4.3.2 As part of the consideration for the compensation and benefits that
Executive is otherwise not entitled to but will receive under this Agreement as
well as the offer of employment to Executive by the Company, Executive, on
behalf of herself and her heirs and assigns, hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
divisions, related or affiliated entities, and each of its and their associates,
divisions, predecessors, successors, heirs, assigns, agents, directors,
officers, partners, employees, insurers, attorneys, representatives and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions related to or provided under
the Employment Agreement between Executive and Ameristar Casinos, Inc. dated
December 14, 2007, or any employment agreement between Executive and Ameristar
Casinos, Inc. in effect on the date Executive executes this Agreement (the
“Employment Agreement). Executive expressly agrees that the Employment Agreement
is no longer in force or effect and waives any claims, rights, benefits or
remuneration provided thereunder, including but not limited to Base Salary,
Title and Responsibility, Annual Bonus, Equity Compensation, Pension and Welfare
Benefits Plans, Perquisites, and severance benefits. Notwithstanding any
language in this Agreement, any pension benefits will be determined and paid in
accordance with the terms of the pension plan.

4.3.3 Executive acknowledges that Executive understands the terms of this
Agreement and has been provided an opportunity to discuss the terms hereof with
the Company. Executive acknowledges that the consideration offered Executive
under this Agreement is sufficient to support the entire Agreement, including
but not limited to the waiver contained in Sections 4.3.1 and 4.3.2.

4.4 Indemnification. Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law, which indemnification shall continue
after the termination of this Agreement for such period as may be necessary to
continue to indemnify Executive for her acts while an officer of the Company. In
addition, the Company shall cause Executive to be covered by the Company’s
policies of directors and officers liability insurance in effect from time to
time in accordance with their terms, to the maximum extent of the coverage
available for any officer of the Company. In the event of any merger or other
acquisition of the Company, the

 

- 4 -



--------------------------------------------------------------------------------

Company shall, no later than immediately prior to consummation of such
transaction, purchase “tail” coverage under the officers liability insurance in
effect at the time of such merger or acquisition.

ARTICLE 5.

REIMBURSEMENT FOR EXPENSES

5.1 Executive shall be reimbursed by the Company for all ordinary and necessary
expenses incurred by Executive in the performance of her duties or otherwise in
furtherance of the business of the Company in accordance with the policies of
the Company in effect from time to time. Executive shall keep accurate and
complete records of all such expenses, including but not limited to, proof of
payment and purpose. Executive shall account fully for all such expenses to the
Company. No reimbursement will be made later than the close of the calendar year
following the calendar year in which the expense was incurred. Expenses eligible
for reimbursement in any one taxable year shall not affect the amount of
expenses eligible for reimbursement in any other taxable year, and the right to
expense reimbursement shall not be subject to liquidation or exchange for any
other benefit.

ARTICLE 6.

TERMINATION

6.1 Termination for Cause. Without limiting the generality of Section 6.3, the
Company shall have the right to terminate Executive’s employment, without
further obligation or liability to Executive, upon the occurrence of any one or
more of the following events, which events shall be deemed termination for cause
(“Cause”).

6.1.1 Failure to Perform Duties. If Executive neglects to perform the material
duties of her employment under this Agreement in a professional and businesslike
manner, other than due to her Disability (unless such Disability is due to
substance or alcohol abuse), after having received thirty (30) days written
notice specifying such failure to perform and a reasonable opportunity to
perform.

6.1.2 Willful Breach. If Executive willfully commits a material breach of this
Agreement and fails to cure such breach within thirty (30) days of written
notice thereof or a material willful breach of her fiduciary duty to the
Company.

6.1.3 Wrongful Acts. If Executive is convicted of a felony or misdemeanor
involving acts of moral turpitude or commits fraud, misrepresentation,
embezzlement or other acts of material misconduct against the Company (including
violating or condoning the violation of any material rules or regulations of
gaming authorities which could have a material adverse effect on the Company)
that would make the continuance of her employment by the Company materially
detrimental to the Company.

6.1.4 Failure To Be Licensed or Approved by the Company’s Compliance Committee.
Executive shall promptly, accurately and truthfully complete all forms provided
by the Company’s Compliance Committee and shall fully cooperate in any
background

 

- 5 -



--------------------------------------------------------------------------------

investigation conducted pursuant to the Company’s Compliance Program. Executive
shall also promptly apply for all applicable gaming licenses, if required, to
the extent Executive is not already licensed or on file as of the date hereof.
If Executive fails to be recommended for approval and retention by the
Compliance Committee or Executive fails to be licensed in all jurisdictions in
which the Company or its subsidiaries has gaming facilities within the date
required by any jurisdiction, or if any of such licenses shall be revoked or
suspended at any time during the Term, or if the Company is directed to cease
business with Executive by any governmental authority; or if the Company
determines in its reasonable judgment that Executive was or might be involved
in, or is about to be involved in, any activity, relationship(s) or circumstance
which could or does jeopardize the Company’s business, reputation or any of such
licenses; or any of the Company’s licenses is threatened to be, or is, denied,
curtailed, suspended or revoked as a result of Executive’s employment by the
Company or as a result of her actions, then the Company may by thirty (30) days
written notice to Executive terminate the Agreement for Cause. Executive agrees
to promptly submit to the licensing requirements of all jurisdictions in which
the Company or its subsidiaries does business. The Company shall bear all
expenses incurred in connection with such licenses.

6.2 Death or Disability. This Agreement shall terminate on the death or
“Disability” of Executive. Executive will be deemed to have a “Disability” when
she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a substantially continuous period
of not less than one hundred eighty (180) days, or begins receiving income
replacement benefits for a period of not less than three months under an
accident and health plan of the Company or an affiliate by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months. If there should be a dispute between the Company and
Executive as to Executive’s physical or mental Disability for purposes of this
Agreement, the question shall be settled by the opinion of an impartial
reputable physician or psychiatrist agreed upon by the parties or their
representatives, or if the parties cannot agree within ten (10) days after a
request for designation of such party, then a physician or psychiatrist
designated by the Clark County Medical Association or similar body. The
certification of such a physician or psychiatrist as to the questioned dispute
shall be final and binding upon the parties hereto.

6.3 Termination Without Cause. Notwithstanding anything to the contrary herein,
the Company shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving thirty (30) days written notice of
such termination to Executive. Failure by the Company to extend the Term for any
Renewal Period shall not be a termination of this Agreement Without Cause.

6.4 Termination by Executive for Good Reason. Executive may terminate her
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (i) a material breach of this Agreement by the
Company (including without limitation the assignment to Executive of duties
materially inconsistent with her status as Executive Vice President, Operations
of the Company), or any material reduction in the authority, duties or
responsibilities of Executive; (ii) any relocation of her or its principal place
of business outside the greater Las Vegas metropolitan area (without Executive’s
consent); (iii) a material reduction

 

- 6 -



--------------------------------------------------------------------------------

by the Company in Executive’s then Base Salary or Bonus targets, a material
reduction in other benefits (except as such benefits may be changed or reduced
for other senior executives), or the failure by the Company to pay Executive any
material portion of her current compensation when due; or (iv) following a
Change in Control, (A) the failure of any acquiring or successor company, or, if
the acquiring or successor company is a subsidiary of another company, the
failure of the highest-level parent of the acquiring or successor company, to
enter into an agreement naming Executive as the Executive Vice President,
Operations of the acquiring or successor company, or of the highest-level
parent, as the case may be; or (B) Executive’s termination for Good Reason from
the Company and any parent entity or termination without cause by the Company
and any parent entity within eighteen (18) months of a Change in Control.
Notwithstanding the foregoing, except with respect to a termination by Executive
following a Change in Control, Executive’s resignation shall not be treated as a
resignation for Good Reason unless (a) Executive notifies the Company (including
any acquiring and/or successor company) in writing of a condition constituting
Good Reason within thirty (30) days following Executive’s becoming aware of such
condition; (b) the Company fails to remedy such condition within thirty
(30) days following such written notice (the “Remedy Period”); and (c) Executive
resigns within thirty (30) days following the expiration of the Remedy Period.
Further, in the event that Executive resigns for Good Reason and within two
years from such date accepts employment with the Company, any acquirer or
successor to the Company’s business or any affiliate, parent, or subsidiary of
either the Company or its successor, then Executive will forfeit any right to
severance payments hereunder and will reimburse the Company for the full amount
of such payments received by Executive within thirty (30) days of accepting such
employment.

6.5 Effect of Termination.

6.5.1 Payment of Salary and Expenses Upon Termination. Any termination under
this Section 6 shall be effective upon receipt of notice by Executive or the
Company, as the case may be, of such termination or upon such other later date
as may be provided herein or specified by the Company or Executive in the notice
(the “Termination Date”), except as otherwise provided in this Section 6. If
this Agreement is terminated, all benefits provided to Executive by the Company
hereunder shall thereupon cease, except as provided in this Section 6.5, and the
Company shall pay or cause to be paid to Executive all accrued but unpaid base
salary, any compensation previously voluntarily deferred by Executive payable in
accordance with the provisions of the applicable deferred compensation plan and
in accordance with Executive’s election under such plan, and, except in the case
of Termination for Cause, as additional severance and notwithstanding the
provisions of Section 3.2 hereof, a prorated bonus for the year of termination.
Such prorated bonus shall be determined and paid as follows: (a) First, the
performance criteria shall be applied to the entire year of termination to
determine the bonus that Executive would have received for the entire year if
her employment had not terminated, (b) Second, amount determined under clause
(a) of this sentence shall be multiplied by a fraction, the numerator of which
is the number of days in the year before the date of the termination of
Executive’s employment and the denominator of which is three hundred sixty five
(365), to determine the amount of the prorated bonus, and (c) Third, the
prorated bonus shall be paid at the times and in the form specified when the
Compensation Committee determined the performance criteria for the year, or, if
no such time was then specified, within ninety (90) days after the end of the
year in which the termination of employment occurred. If at the Termination
Date, Executive shall have satisfied all the requirements to earn an annual
bonus relative to the

 

- 7 -



--------------------------------------------------------------------------------

calendar year immediately preceding the Termination Date but such bonus has not
yet been paid, then except in the case of a Termination for Cause, such bonus
shall be paid to Executive at the same time such bonus was otherwise scheduled
to have been paid. In addition, promptly upon submission by Executive of her
unpaid expenses incurred prior to the Termination Date and owing to Executive
pursuant to Article 5, reimbursement for such expenses shall be made. If the
Agreement is terminated for “Cause,” or by the Executive without “Good Reason”,
Executive shall not be entitled to receive any payments other than as specified
in this Section 6.5.1. Termination by the Company for Cause shall be in addition
to and without prejudice to any other right or remedy that the Company may be
entitled to at law, in equity, or under this Agreement.

6.5.2 Termination Without Cause or Termination by Executive for Good Reason
Other than in Connection with a Change of Control or due to Death or Disability.
If the Company terminates Executive without Cause or Executive terminates for
Good Reason other than in connection with a Change of Control as contemplated by
Section 6.5.3, or due to death or disability, the following shall apply (but,
except as provided in Section 9.2 hereof, only clause (b) hereof in the case of
death or disability):

 

  (a) Executive shall be entitled to receive an amount equal to one hundred
fifty percent (150%) times (i) Executive’s annual base salary (the “Base
Severance Benefit”) in effect on the date of termination; plus (ii) the Bonus
Amount (as hereinafter defined). The Bonus Amount shall equal the average annual
bonus paid to Executive in the three years prior to termination (or such shorter
period, during which Executive is employed); provided, however, for purposes of
calculating the Bonus Amount, any bonus paid to Executive for any period less
than a full calendar year shall be annualized. The Base Severance Benefit shall
be paid to Executive in equal monthly installments over eighteen (18) months
immediately following the date of termination in accordance with the Company’s
regular salary payment schedule from time to time. The Bonus Amount shall be
paid in two equal annual installments on the first and second anniversaries of
the termination of employment. In addition, Executive shall be entitled to
receive any amounts payable under Section 6.5.1 above. The payments contemplated
herein shall not be subject to any duty of mitigation by Executive nor to offset
for any income earned by Executive following termination.

 

  (b)

Executive shall also be entitled to receive health benefits coverage for
Executive and her dependents, and disability insurance coverage for Executive,
under the same plan(s) or arrangement(s) under which Executive and her
dependents were covered immediately before her death or Disability or plan(s)
established or arrangement(s) provided by the Company or any of its Subsidiaries
thereafter for the benefit of senior executives (the “Health and Disability
Coverage Continuation”) until the earliest of (i) eighteen (18) months; and
(ii) the date Executive (and in the case of her

 

- 8 -



--------------------------------------------------------------------------------

  dependents, the dependents) becomes covered or eligible for coverage under any
other group health plan or group disability plan (as the case may be) not
maintained by the Company or any of its Subsidiaries; provided, however, that if
such other group health plan excludes any pre-existing condition that Executive
or Executive’s dependents may have when coverage under this Section 6.5.2 shall
continue (but not beyond the period described in clause (i) of this sentence)
with respect to such pre-existing condition until such exclusion under such
other group health plan lapses or expires. Executive or her dependents, as the
case may be, shall pay any applicable premiums or other required payments for
their health coverage on the same basis as other senior executives of the
Company. In the event Executive is required to make an election under Sections
601 through 607 of the Employee Retirement Income Security Act of 1974, as
amended (commonly known as COBRA) to qualify for the benefits described in this
Section 6.5.2, the obligations of the Company and its Subsidiaries under this
Section 6.5.2 shall be conditioned upon Executive’s timely making such an
election. Nothing contained herein shall prevent Executive or her dependents
from securing continued coverage under COBRA at their own expense to the extent
permitted by COBRA or otherwise applicable law. Any payment or reimbursement of
benefits under this Section 6.5.2 that is taxable to Executive or her dependents
shall be made by December 31 of the calendar year following the calendar year in
which Executive or her dependent incurred the expense. Expenses eligible for
reimbursement in any one taxable year shall not affect the amount of expenses
eligible for reimbursement in any other taxable year, and the right to expense
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

  (c) Any outstanding unvested stock options, restricted stock or restricted
stock units (collectively “Equity Grants”) at the date of termination which
would otherwise vest during the twelve (12) months following termination shall
immediately become vested and may be exercised in accordance with their terms
for the period provided in Section 6.6. The remaining unvested Equity Grants
shall immediately terminate.

6.5.3 Termination Without Cause or Termination by Executive for Good Reason in
Connection With or Within the Eighteen (18) Months After a Change of Control. If
the Company terminates Executive without Cause or Executive terminates for Good
Reason in connection with or within eighteen (18) months after a Change of
Control, the following shall apply:

 

  (a)

The Company shall pay to Executive in lieu of the Base Severance Benefit, in a
lump sum as soon as practicable, but in no event later

 

- 9 -



--------------------------------------------------------------------------------

  than thirty (30) days after the termination of Executive’s employment, (i) an
amount (the “Change of Control Severance Benefit”) equal to one hundred fifty
percent (150%) of the sum of Executive’s annual base salary in effect on the
date of termination and the Bonus Amount, plus (ii) any amounts payable under
Section 6.5.1. In addition, Executive shall also be entitled to receive
continuation of health and disability insurance coverage as specified in
Section 6.5.2(b) and all unvested Equity Grants, including any unvested
replacement Equity Grants that may have been granted to Executive to replace
unvested Equity Grants that expired by their terms in connection with a Change
of Control, shall immediately become vested and may be exercised in accordance
with their terms and Section 6.6 hereof. To the extent that any unvested Equity
Grants terminate by their terms at the time of or in connection with a Change of
Control and replacement Equity Grants of at least equivalent value are not
granted to Executive, the Executive shall receive as additional cash severance
at the time of termination the consideration paid for the securities underlying
the unvested expired Equity Grants at the time of the Change of Control less, to
the extent applicable, (a) the exercise price or other consideration payable by
Executive for the Equity Grants; and (b) the value of any replacement Equity
Grants realized by Executive through or as a result of such termination.

 

  (b) For purposes of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following:

 

  (i) The direct or indirect acquisition by an unrelated “Person” or “Group” or
“Beneficial Ownership” (as such terms are defined below) of more than 50% of the
voting power of the Company’s issued and outstanding voting securities in a
single transaction or a series of related transactions;

 

  (ii) The direct or indirect sale or transfer by the Company of substantially
all of its assets to one or more unrelated Persons or Groups in a single
transaction or a series of related transactions;

 

  (iii) The merger, consolidation or reorganization of the Company with or into
another corporation or other entity in which the Beneficial Owners of more than
50% of the voting power of the Company’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
50% of the voting power of the issued and outstanding voting securities of the
surviving corporation or other entity immediately after such merger,
consolidation or reorganization; or

 

  (iv) During any consecutive 12-month period, individuals who at the beginning
of such period constituted the Board of the Company (together with any new
Directors whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

 

- 10 -



--------------------------------------------------------------------------------

None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under Treasury Regulation
Section 1.409A-3(i)(5) or successor IRS guidance. For purposes of determining
whether a Change of Control has occurred, the following Persons and Groups shall
not be deemed to be “unrelated”: (A) such Person or Group directly or indirectly
has Beneficial Ownership of more than 50% of the issued and outstanding voting
power of the Company’s voting securities immediately before the transaction in
question, (B) the Company has Beneficial Ownership of more than 50% of the
voting power of the issued and outstanding voting securities of such Person or
Group, or (C) more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group are owned, directly or indirectly, by
Beneficial Owners of more than 50% of the issued and outstanding voting power of
the Company’s voting securities immediately before the transaction in question.
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as amended.
Notwithstanding the foregoing, (I) Persons shall not be considered to be acting
as a “Group” solely because they purchase or own stock of the Company at the
same time, or as a result of the same public offering, (II) however, Persons
will be considered to be acting as “Group” if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction, with the Company, and (III) if a Person, including
an entity, owns stock both in the Company and in a corporation that enters into
a merger, consolidation, purchase or acquisition of stock, or similar
transaction, with the Company, such shareholders shall be considered to be
acting as a Group with other shareholders only with respect to the ownership in
the corporation before the transaction.

6.5.4 I.R.C. Section 409A. (a) The compensation arrangements under this
Agreement are intended to comply with, or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and will be
interpreted in a manner intended to comply with, or be exempt from, Code
Section 409A. If any payment of money or other benefits due to the Executive
hereunder could cause the application of an accelerated or additional tax under
Code Section 409A (a “409A Tax”), the Company, in its sole discretion, may
decide such payments or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such 409A
Tax; provided, however, neither the Company, nor its respective officers,
employees and/or representatives, shall have any liability to the Executive with
respect to any such determination, or any such taxes, interest or penalties, or
liability for any other alleged damages related thereto. (b) In the event that
any compensation with respect to Executive’s separation from service is
“deferred compensation” within the meaning of Code

 

- 11 -



--------------------------------------------------------------------------------

Section 409A, the stock of the Company or any affiliate is publicly traded on an
established securities market or otherwise, and Executive is determined to be a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code,
payment of such compensation shall be delayed as required by Code Section 409A.
Such delay shall last six (6) months from the date of Executive’s separation
from service, except in the event of Executive’s death. Within thirty (30) days
following the end of such six-month period, or, if earlier, Executive’s death,
the Company will make a catch-up payment to Executive equal to the total amount
of such payments that would have been made during the six-month period but for
this Section 6.5.4. Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A. Payments of compensation or benefits on Executive’s
termination of employment (other than accrued salary and other accrued amounts
that must be paid under applicable law, and “welfare benefits” specified in
Treasury Regulations Section 1.409A-1(a)(5)) shall be paid only if and when the
termination of employment constitutes a “separation from service” under Treasury
Regulation Section 1.409A-1(h).

6.5.5 Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, the Company shall have the right, at its sole election,
to suspend the performance of duties by Executive under this Agreement during
the continuance of events or circumstances under Section 6.1 for an aggregate of
not more than thirty (30) days during the Term (the “Default Period”) by giving
Executive written notice of the Company’s election to do so at any time during
the Default Period. The Company shall have the right to extend the Term beyond
its normal expiration date by the period(s) of any suspension(s). The Company’s
exercise of its right to suspend the operation of this Agreement shall not
preclude the Company from subsequently terminating Executive’s employment
hereunder; provided nothing herein shall eliminate the Company’s obligation to
provide required written notice, or prevent Executive from having the
opportunity to cure any defect raised in such notice, to the extent applicable
under the relevant subsection of Section 6.1. Executive shall not render
services to any other person, firm or corporation in the casino business during
any period of suspension. Executive shall be entitled to continued compensation
and benefits pursuant to the provisions of this Agreement during the Default
Period.

6.6 Exercisability of Equity Grants. All vested Equity Grants will terminate on
the earlier of (a) the expiration of their stated terms or (b) one (1) year
after the termination of Executive’s employment with the Company, regardless of
the cause of such termination, except that, in the event of a termination for
“Cause” or Executive’s termination without Good Reason, all vested Equity Grants
will terminate on the earlier of (I) the expiration of the stated term, or (II)
thirty (30) days after the termination. As provided in the Equity Grant
agreements, unvested Equity Grants will terminate on the termination of
Executive’s continuous status as an employee, director, or consultant with the
Company, except to the extent that such Equity Grants become vested as a result
of such termination under the terms of the governing Equity Grant agreement or
this Agreement.

6.7 No-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its subsidiaries and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any other contract or

 

- 12 -



--------------------------------------------------------------------------------

agreement with the Company or its subsidiaries at or subsequent to the Date of
Termination (“Other Benefits”), which such Other Benefits shall be payable in
accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement. Notwithstanding the foregoing,
if Executive receives payments and benefits pursuant to Article VI of this
Agreement, Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and its subsidiaries,
unless otherwise specifically provided therein in a specific reference in or to
this Agreement.

6.8 Full Settlement. Except as expressly provided for herein, in no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment.

6.9 Release. It shall be a condition for Executive’s right to receive any
severance benefits hereunder that she execute a general release in favor of the
Company and its affiliates in the form as attached hereto as Appendix B and
covering such additional matters as may be reasonably requested by the Company,
which release shall not encompass the payments contemplated hereby. The timing
of payments under this Agreement upon the execution of the general release shall
be governed by the following provisions:

 

  (a) The Company must deliver the release to Executive for execution no later
than fourteen (14) days after Executive’s termination of employment. If the
Company fails to deliver the release to Executive within such fourteen (14) day
period, Executive will be deemed to have satisfied the release requirement and
will receive payments conditioned on execution of the release as though
Executive had executed the release and all revocation rights had lapsed at the
end of such fourteen (14) day period.

 

  (b) Executive must execute the release within forty-five (45) days from its
delivery to her.

 

  (c) If Executive has revocation rights, Executive shall exercise such rights,
if at all, not later than seven (7) days after executing the release.

 

  (d) In any case in which the release (and the expiration of any revocation
rights) could only become effective in a particular tax year of Executive,
payments conditioned on execution of the release shall begin within twenty
(20) days after the release becomes effective and revocation rights have lapsed.

 

  (e) In any case in which the release (and the expiration of any revocation
rights) could become effective in one of two taxable years of Executive
depending on when Executive executes the release, payments conditioned on
execution of the release shall not begin before the first business day of the
later of such tax years.

 

- 13 -



--------------------------------------------------------------------------------

6.10 Excise Tax Limitation.

6.10.1 Notwithstanding anything contained in this Agreement to the contrary,
(i) in the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) to be paid or made payable to Executive or for
Executive’s benefit pursuant to the terms of this Agreement or otherwise in
connection with, or arising out of, Executive’s employment with the Company or
any of its Subsidiaries on a “change of control” within the meaning of
Section 280G of the Code (a “Payment” or “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and
(ii) (A) the net amount of the Payments Executive would retain after payment of
the Excise Tax and federal and state income taxes on the Payments would be less
than (B) the net amount of the Payments Executive would retain, after payment of
the Excise Tax and federal and state income taxes on the Payments, if the
Payments were reduced to the extent necessary that no portion of the Payments
would be subject to the Excise Tax (the “Section 4999 Limit”), then the Payments
shall be reduced (but not below zero) to the Section 4999 Limit. Unless
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the limitations described in the preceding sentence,
the Company shall reduce or eliminate the Payments by first reducing or
eliminating those Payments or benefits which are not payable in cash and then by
reducing or eliminating cash Payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by Executive pursuant
to the preceding sentence shall take precedence over the provisions of any other
Agreement, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation. For purposes of the calculations
described above, it shall be assumed that Executive’s tax rate will be the
maximum marginal federal and state income tax rate on earned income.

6.10.2 All determinations required to be made under this Section 6.10 (each, a
“Determination”) shall be made, at the Company’s expense, by the accounting firm
which is the Company’s accounting firm prior to a “change of control” (within
the meaning of Section 280G of the Code) or another nationally recognized
accounting firm designated by the Board (or a committee thereof) prior to the
change of control (the “Accounting Firm”). The Accounting Firm shall provide its
calculations, together with detailed supporting documentation, both to the
Company and to Executive before payment of Executive’s Severance Payment
hereunder (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive (in either case provided that the
Company or Executive believes in good faith that any of the Payments may be
subject to the Excise Tax). Within ten (10) calendar days of the delivery of the
Determination to Executive, Executive shall have the right to dispute the
Determination (the “Dispute”). The existence of any Dispute shall not in any way
affect Executive’s right to receive the Payments in accordance with the
Determination. If there is no Dispute, the Determination by the Accounting Firm
shall be final, binding and conclusive upon the Company and Executive, subject
to the application of Section 6.10.3.

6.10.3 As a result of the uncertainty in the application of Sections 4999 and
280G of the Code, it is possible that the Payments either will have been made or
will not have been made by the Company, in either case in a manner inconsistent
with the limitations provided in Section 6.10.1 (an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to (i) a final
determination of a court for which all appeals have been taken and finally

 

- 14 -



--------------------------------------------------------------------------------

resolved or the time for all appeals has expired, or (ii) an Internal Revenue
Service (the “IRS”) proceeding which has been finally and conclusively resolved,
that an Excess Payment has been made, such Excess Payment shall be deemed for
all purposes to be a loan to Executive made on the date Executive received the
Excess Payment and Executive shall repay the Excess Payment to the Company on
demand, together with interest on the Excess Payment at one hundred twenty
percent (120%) of the applicable federal rate (as defined in Section 1274(d) of
the Code) compounded semi-annually from the date of Executive’s receipt of such
Excess Payment until the date of such repayment. If it is determined (i) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, together with its consolidated group, on its federal income tax return)
or the IRS, (ii) pursuant to a determination by a court, or (iii) upon the
resolution to Executive’s satisfaction of the Dispute, that an Underpayment has
occurred, the Company shall pay an amount equal to the Underpayment to Executive
within ten (10) calendar days of such determination or resolution, together with
interest on such amount at one hundred twenty percent (120%) of the applicable
federal rate compounded semi-annually from the date such amount should have been
paid to Executive pursuant to the terms of this Agreement or otherwise, but for
the operation of this Section 6.10.3, until the date of payment.

ARTICLE 7.

CONFIDENTIALITY

7.1 Nondisclosure of Confidential Material. In the performance of her duties,
Executive may have access to confidential records, including, but not limited
to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by the Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and is disclosed to Executive in confidence. Executive
acknowledges that the Confidential Material constitutes proprietary information
of the Company which draws independent economic value, actual or potential, from
not being generally known to the public or to other persons who could obtain
economic value from its disclosure or use, and that the Company has taken
efforts reasonable under the circumstances, of which this Section 7.1 is an
example, to maintain its secrecy. Except in the performance of her duties to the
Company or as required by a court order or any gaming regulator or as required
for her personal tax or legal advisors to advise her, Executive shall not,
directly or indirectly for any reason whatsoever, disclose, divulge,
communicate, use or otherwise disclose any such Confidential Material, unless
such Confidential Material ceases to be confidential because it has become part
of the public domain (not due to a breach by Executive of her obligations
hereunder). Executive shall also take all reasonable actions appropriate to
maintain the secrecy of all Confidential Information. All records, lists,
memoranda, correspondence, reports, manuals, files, drawings, documents,
equipment, and other tangible items (including computer software), wherever
located, incorporating the Confidential Material, which Executive shall prepare,
use or encounter, shall be and remain the Company’s sole and exclusive property
and shall be included in the Confidential Material. Upon termination of this
Agreement, or whenever requested by the Company, Executive shall promptly
deliver to the Company any and all of the Confidential Material, not previously
delivered to the Company, that is in the possession or under the control of
Executive.

 

- 15 -



--------------------------------------------------------------------------------

7.2 Assignment of Intellectual Property Rights. Any ideas, processes, know-how,
copyrightable works, maskworks, trade or service marks, trade secrets,
inventions, developments, discoveries, improvements and other matters that may
be protected by intellectual property rights, that relate to the Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the “Executive Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of the Company, shall be deemed works made for hire and are the property
of the Company. In the event that for whatever reason such Executive Work
Product shall not be deemed a work made for hire, Executive agrees that such
Executive Work Product shall become the sole and exclusive property of the
Company, and Executive hereby assigns to the Company her entire right, title and
interest in and to each and every patent, copyright, trade or service mark
(including any attendant goodwill), trade secret or other intellectual property
right embodied in Executive Work Product. The Company shall also have the right,
in its sole discretion to keep any and all of Executive Work Product as the
Company’s Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
the Company, and no further consideration is or shall be provided to Executive
by the Company with respect to these provisions. Executive agrees to execute any
assignment documents the Company may require confirming the Company’s ownership
of any of Executive Work Product. Executive also waives any and all moral rights
with respect to any such works, including without limitation any and all rights
of identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications. Executive promptly will disclose
to the Company any Executive Work Product.

7.3 No Unfair Competition After Termination of Agreement. Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of the
Company’s Confidential Material obtained by Executive by any means whatsoever,
at any time before, during or after the Term shall constitute unfair
competition. Executive shall not engage in any unfair competition with the
Company either during the Term or at any time thereafter.

7.4 Covenant Not to Compete. In the event this Agreement is terminated by the
Company or by Executive, for a reason other than one specified in Section 6.2
above or the expiration of the Initial Term or any Renewal Term without this
Agreement being renewed, then for a period of one year after the effective date
of such termination (but only six (6) months in the case of an entity whose only
competitive relationship with the Company is in the market in which the Company
has its principal place of business but does not also own or manage a casino),
Executive shall not, directly or indirectly, work for or provide services to or
own an equity interest (except for a Permissible Investment) in any person, firm
or entity engaged (directly or indirectly or through an investment in another
entity) in the casino, gaming, card club or horseracing business which competes
against the Company in any “market” in which the Company has its principal place
of business or in which the Company owns (in whole or in part, directly or
through an investment in another entity) or operates a casino, card club or
horseracing facility. For purposes of this Agreement, “market” shall be defined
as the area within a 100 mile radius of the Company’s principal place of
business or of any casino, card club or horseracing facility owned (in whole or
in part, directly or through an investment in another entity) or operated or
under construction by the Company.

 

- 16 -



--------------------------------------------------------------------------------

7.5 No Hire Away Policy. In the event this Agreement is terminated prior to the
normal expiration of the Term, either by the Company, or by Executive, for any
reason, then for a period of one (1) year after the effective date of such
termination, Executive shall not, directly or indirectly, for herself or on
behalf of any entity with which she is affiliated or employed, hire any person
known to Executive to be an employee of the Company or any of its subsidiaries
(or any person known to Executive to have been such an employee within six
(6) months prior to such occurrence). Executive shall not be deemed to hire any
such person so long as she did not directly or indirectly engage in or encourage
such hiring.

7.6 No Solicitation. During the Term and for a period of one (1) year
thereafter, or, if sooner, for a period of one (1) year after earlier
termination of this Agreement prior to expiration of the Term, and regardless of
the reason for such termination (whether by the Company or Executive), Executive
shall not directly or indirectly, for herself or on behalf of any entity with
which she is affiliated or employed, solicit any employee of the Company or any
of its subsidiaries (or any person who was such an employee within six
(6) months prior to such occurrence) or encourage any such employee to leave the
employment of the Company or any of its subsidiaries.

7.7 Non-Solicitation of Customers. During the Term and for a period of one
(1) year thereafter, or, if sooner, for a period of one (1) year after the
earlier termination of this Agreement prior to the expiration of the Term, and
regardless of the reason for such termination (whether by the Company or
Executive), Executive shall not solicit any customers of the Company or its
subsidiaries or any of their respective casinos or card clubs, or knowingly
encourage any such customers to leave the Company’s casinos or card clubs or
knowingly encourage any such customers to use the facilities or services of any
competitor of the Company or its subsidiaries. Executive shall at no times use
proprietary customer lists or Confidential Material to solicit customers.

7.8 Irreparable Injury. The promised service of Executive under this Agreement
and the other promises of this Article 7 are of special, unique, unusual,
extraordinary, or intellectual character, which gives them peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law.

7.9 Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that the Company shall be entitled to injunctive relief
(which shall include, but not be limited to, restraining Executive from directly
or indirectly working for or having an ownership interest (except for a
Permissible Investment) in any person engaged in the casino, gaming or
horseracing businesses in any market which the Company or its affiliates owns or
operates any such business, using or disclosing the Confidential Material) and
to specific performance as remedies for any such breach. Executive agrees that
the Company shall be entitled to such relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of proving actual damages and without the necessity of posting a bond or making
any undertaking in connection therewith. Any such requirement of a bond or
undertaking is hereby waived by Executive and Executive acknowledges that in the
absence of such a waiver, a bond or undertaking might otherwise be required by
the court. Such remedies shall not be deemed to be the exclusive remedies for
any breach of the obligations in this Article 7, but shall be in addition to all
other remedies available at law or in equity.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE 8.

ARBITRATION

8.1 General. Except for a claim for injunctive relief under Section 7.9, any
controversy, dispute, or claim between the parties to this Agreement, including
any claim arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Article 8 and the then most applicable rules of the American Arbitration
Association. Judgment upon any award rendered by the arbitrator may be entered
by any state or federal court having jurisdiction thereof. Such arbitration
shall be administered by the American Arbitration Association. Arbitration shall
be the exclusive remedy for determining any such dispute, regardless of its
nature. Notwithstanding the foregoing, either party may in an appropriate matter
apply to a court for provisional relief, including a temporary restraining order
or a preliminary injunction, on the ground that the award to which the applicant
may be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Las Vegas, Nevada.

8.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Las Vegas, Nevada. If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

8.3 Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

 

- 18 -



--------------------------------------------------------------------------------

8.4 Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless Executive wishes to contribute (up to
50%) of the costs and fees of the arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

8.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

ARTICLE 9.

MISCELLANEOUS

9.1 Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.

9.2 Entire Agreement. This Agreement and the stock option and other equity grant
agreements between the Company and Executive constitute the total and complete
agreement of the parties and, except as provided below, supersedes all prior and
contemporaneous understandings and agreements heretofore made, including the
Employment Agreement between Executive and Ameristar Casinos, Inc., dated
December 14, 2007 (except as otherwise provided in Section 4.3), and there are
no other representations, understandings or agreements.

9.3 Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

9.4 Severability. Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this
Agreement. Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.

 

- 19 -



--------------------------------------------------------------------------------

9.5 Waiver or Delay. The failure or delay on the part of the Company, or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.

9.6 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
Except as provided in this Section 9.6, without the prior written consent of
Executive, this Agreement shall not be assignable by the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

9.7 No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.

9.8 Necessary Acts. Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.

9.9 Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.

9.10 Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or forty-eight (48) hours after mailing, if mailed to the
party to whom notice is to be given by certified or registered mail, return
receipt requested, postage prepaid, and properly addressed to the party at her
address set forth as follows or any other address that any party may designate
by written notice to the other parties:

 

  To Executive: Michelle Shriver

     at the current address on file with

     the Company from time to time.

 

  To the Company: Pinnacle Entertainment, Inc.

     8918 Spanish Ridge Avenue

     Las Vegas, NV 89148

     Attn: General Counsel

     Telephone: 702 541-7777

     Facsimile: 702 541-7773

 

- 20 -



--------------------------------------------------------------------------------

9.11 Headings and Captions. The headings and captions used herein are solely for
the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.

9.12 Construction. All terms and definitions contained herein shall be construed
in such a manner that shall give effect to the fullest extent possible to the
express or implied intent of the parties hereby.

9.13 Counsel. Executive has been advised by the Company that she should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
she has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement not to exceed $10,000.

9.14 Withholding of Compensation. Executive hereby agrees that the Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by the Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.

9.15 References to Sections of the Code. All references in this Agreement to
sections of the Code shall be to such sections and to any successor or
substantially comparable sections of the Code or to any successor thereto.

9.16 Effect of Delay. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, including without limitation
the right of Executive to terminate employment for Good Reason pursuant to
Section 6.5, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed this 30th day of July, 2013.

 

THE COMPANY       PINNACLE ENTERTAINMENT, INC.       By:   

/s/ Anthony M. Sanfilippo

      Its:   

Chief Executive Officer

EXECUTIVE       MICHELLE SHRIVER      

/s/ Michelle Shriver

 

- 22 -



--------------------------------------------------------------------------------

APPENDIX A

POLICY ON RECOVERY OF INCENTIVE COMPENSATION

IN EVENT OF FINANCIAL RESTATEMENT

The following rules shall apply if (1) there is a restatement of the Company’s
financial statements for the fiscal year for which a bonus is paid, other than a
restatement due to changes in accounting principles or applicable law, and
(2) the Compensation Committee determines that a participant has received an
“excess bonus” for the relevant fiscal year.

 

  1. The amount of the excess bonus shall be equal to the difference between the
bonus paid to the participant and the payment or grant that would have been made
based on the restated financial results.

 

  2. The requirement to repay all or a portion of the excess bonus as determined
by the Compensation Committee shall only exist if the Audit Committee has taken
steps to consider restating the financials prior to the end of the third year
following the year in question.

 

  3. The Compensation Committee may take such action in its discretion that it
determines appropriate to recover all or a portion of the excess bonus if it
deems such action appropriate under the facts and circumstances. Such actions
may include recovery of all or a portion of such amount from the participant
from any of the following sources: prior incentive compensation payments, future
payments of incentive compensation, cancellation of outstanding equity awards,
future equity awards, gains realized on the exercise of stock options, and
direct repayment by the participant. Participant’s receipt of the bonus
constitutes her agreement that, if requested by the Compensation Committee, she
shall repay to the Company the excess bonus (or that portion thereof specified
by the Committee) within 90 days of the time that she is notified by the
Committee of the overpayment. Application of this policy does not preclude the
Company from taking any other action to enforce a participant’s obligations to
the Company, including termination of employment or institution of civil or
criminal proceedings.

This Policy shall be applicable to all incentive compensation paid subsequent to
the adoption of the Policy.

This Policy is in addition to the requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief Executive
Officer and Chief Financial Officer.

 

- 1 -



--------------------------------------------------------------------------------

APPENDIX B

RELEASE and RESIGNATION

For valuable consideration, receipt of which is hereby acknowledged, the
undersigned Michelle Shriver (“Executive”), for herself and her spouse, heirs,
estate, administrators and executors, hereby fully and forever releases and
discharges Pinnacle Entertainment, Inc., a Delaware corporation (the “Company”),
and each of its subsidiaries and the officers, directors, employees, attorneys
and agents of the Company and each such subsidiary, of and from any and all
claims, demands, causes of action of any kind or nature, in law, equity or
otherwise, whether known or unknown, which Executive has had, may have had, or
now has, or may have, arising out of or in connection with Executive’s
employment with the Company and/or its subsidiaries or the termination of such
employment; provided, however, that nothing contained herein is intended to nor
shall constitute a release of the Company from any obligations it may have to
Executive under any written employment agreement between Executive and the
Company in effect as of the date hereof, or any deferred compensation plan or
arrangement in which Executive participates or any rights of indemnification
under the Company’s Articles, Bylaws, Indemnity Trust Agreement or the like, or
coverage under Director and Officer Insurance, nor shall it prevent Executive
from exercising her rights, if any, under any such employment agreement or under
any stock option, restricted stock or similar agreement in effect as of the date
hereof in accordance with their terms.

Executive represents and warrants that she has not assigned or in any way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this release.

Executive hereby resigns from all positions as an officer, director or employee
of the Company and each of its subsidiaries or affiliates effective the date
hereof and further agrees to execute such further evidence of such resignations
as may be necessary or appropriate to effectuate the foregoing.

Executed this      day of             , 20    .

 

 

Executive

 

- 1 -